Citation Nr: 1109228	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for Parkinson's disease.  A timely appeal was noted with respect to that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The medical evidence of record establishes that the Veteran has been diagnosed with Parkinson's disease, and that he had active military service during the Vietnam era.  A presumption of service connection now exists if a Veteran is diagnosed to have certain enumerated diseases associated with exposure to certain herbicide agents, to include Parkinson's disease.  See 75 Fed. Reg. 53202 (August 31, 2010); see also 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  See 38 C.F.R.                  § 3.307(a)(6)(iii).   

The Veteran's separation document indicates that he had 2 years and 1 month of foreign service, but does not indicate the foreign location in which the Veteran served.  Service personnel records from his period of active duty have not been associated with the claims folder; thus, any duty in the Republic of Vietnam, including temporary duty, cannot be verified.  Upon remand, the RO should contact the National Personnel Records Center (NPRC) and/or any other appropriate agency to obtain the Veteran's service personnel records and verify whether the Veteran served in the Republic of Vietnam or its inland waterways during his active service.  

According to the lay evidence of record, the Veteran showed symptoms of Parkinson's disease during his last year of service, in 1998, and during the first post-service year.  Specifically, the Veteran, his wife and a fellow servicemember have asserted that the Veteran walked in a robotic fashion, that his movements seemed overly deliberate and slow, and that he showed little facial expression by the time of his discharge in 1998.  The Veteran has also stated that he noticed a tremor in his right hand in 1998.  However, there is no evidence of treatment or a diagnosis of Parkinson's disease until the spring of 2001, approximately 3 years after the Veteran's discharge from active service.  The Veteran's separation examination shows no evidence of a tremor or any other abnormalities that could be attributed to Parkinson's disease.

In February 2006, the Veteran's treating physician provided his opinion that it was "within a reasonable degree of medical certainty, that indeed [the Veteran] did have Parkinson disease as of June, 1999 since he reported symptoms referable to his Parkinson disease (tremor of his right hand) during the year prior to 1999."  There is no indication that the Veteran's physician had an opportunity to review the claims folder, which includes the essentially normal separation examination, and it is not clear from the opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Parkinson's disease had its onset during service.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA neurological examination of the Veteran should be scheduled to determine the etiology of his Parkinson's disease.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or any other appropriate agency and request that the Veteran's service personnel records from his period of active service be provided for inclusion with the claims folder.  The NPRC should also be asked to verify any service in the Republic of Vietnam or its inland waterways.  If such records are unavailable, a negative response should be obtained, and if the Veteran claims to have served in the Republic of Vietnam, he should be asked to complete and return NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active service.  He should include his full company designation, the dates of any duty in the Republic of Vietnam or its inland waterways, and any other information that may assist VA in locating relevant personnel records.  

2.  If it is found that the Veteran did not serve in the Republic of Vietnam or its inland waterways, schedule the Veteran for a VA neurological examination to determine the etiology of his Parkinson's disease.  All appropriate tests, including X-rays, should be conducted. The entire claims file, to include a complete copy of this remand, must be made available to the examiner(s), and the examination report should note review of the file.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's Parkinson's disease had its onset during service or within the first post-service year.  The examiner must set forth a rationale for the conclusions reached, and must reconcile any opinion with the Veteran's service treatment records and the lay evidence of robotic, slow movements, lack of facial expression, and right hand tremor reported by the Veteran, his wife, and fellow servicemember.  

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


